ORDER
PER CURIAM.
Phillip L. Wilson (Defendant) appeals from the judgment upon his conviction of one count of possession of a controlled substance, Section 195.202, RSMo 2000, for which Defendant was sentenced to five years’ imprisonment with the execution of sentence suspended and placed on five years of probation. Defendant contends the trial court erred in overruling his motion to suppress and admitting methamphetamine evidence seized from Defendant because Defendant did not consent to the search and the police officer did not have reasonable suspicion that Defendant was armed and therefore, was not authorized to pat down Defendant.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).